¡Simon, J.,

delivered the opinion of the court.
The defendant is appellant, from an order of seizure and sale, and assigns as errors apparent on the face of the record: 1st. That there is no legal and authentic evidence of the execution of the mortgage alleged in plaintiff’s petition, as the certificate of the notary, at the foot of the copy of the act of mortgage, does not appear to be given under his hand and seal.
2d. That, there is no sufficient evidence of a legal presentment an'd demand, at the place of payment of the notes sued on.
3d. That an unsettled account exists between the parties, and, from plaintiff’s own showing, there should have been a settlement, of this account before enforcing payment of the notes.
I. The seal of the notary appears to have been affixed to the copy of the act annexed to plaintiff’s petition, but the notary does not certify that he did affix it. According to article 2247, of the Louisiana Code, it is sufficient that a copy of a notarial act be certified to be a true copy from the original; and so certified, it makes proof of what is contained in the original. Here the seal was affixed, and so the record shows, and we are not ready to say that there was any necessity to mention it in the certificate.
II. The notary states in his protest, that “he presented the notes to >he P>'°Per book-keeper at the Bank of Orleans, in New-Orleans, where the same were made payable, and demanded payment thereof, &c.;” we are of opinion that this is a sufficient presentment and demand at. the place of payment of said notes.
III. It seems to us that the defendant complains with bad grace of the credit which the plaintiff has allowed him in his petition, for although the account was, as he says, unsettled and unliquidated, plaintiff gave him full credit on the notes, an(j suec] |jjm oniy for the balance due thereon, after deduct*333ing the amount of said account. This objection is certainly untenable.
On the whole, we think this appeal was taken for delay, and we are disposed to allow the appellee five per cent, damages, as his claim already bears ten per cent, interest.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs and five per cent, damages, as for a frivolous appeal.